Citation Nr: 0532422	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to a higher (compensable) initial evaluation 
for a right eye corneal scar. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1983.  He had subsequent service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for corneal scar, right eye under 
Diagnostic Code 6009, evaluated at zero percent disabling 
from April 19, 1999, and denied service connection for major 
depressive disorder. The veteran perfected a timely appeal of 
these determinations to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local regional office. Prior to the 
hearing, the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration. This evidence 
will be considered by the Board in adjudicating his appeal.

This case was previously before the Board and in July 2004 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1. The veteran's current psychiatric disability, diagnosed as 
major depressive disorder, is demonstrated to have had its 
onset in service.
2.  The veteran's right eye corneal scar is not currently 
manifested by impairment of visual acuity, impairment of 
field of vision, pain, rest requirement or episodic 
incapacity.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disability was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

2. The criteria for a compensable rating for right eye 
corneal scar have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.7, 4.75, 4.84a, 
Diagnostic Code 6009. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 2000 statement 
of the case and supplemental statements of the case dated in 
May 2003 and July 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Furthermore, with respect to the precise issues currently on 
appeal, the August 2002 and the Supplemental Statements of 
the Case dated in May 2003 and July 2005 issued in connection 
with the appellant's appeals on the downstream issues of a 
higher initial rating for his right eye corneal scar notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons his claims were denied.  He was 
on notice that in order to substantiate his claim he would 
have to show that his condition had become worse or was worse 
than currently evaluated.  At his December 2003 Board 
hearing, he demonstrated actual notice of this fact, insofar 
as he described in detail the severity of his condition.  
Since the Board date of the hearing additional records of 
treatment have been submitted and received.  He and his 
representative also demonstrated actual knowledge of his and 
VA's roles in ensuring that VA received all relevant evidence 
in this case.  In sum, the appellant has been provided a 
meaningful opportunity to participate in development of the 
claims on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file as well as service administrative records.  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

The Board finds that in the instant case the veteran has been 
given ample opportunity to submit evidence pertinent to his 
claims.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records for his period of 
active duty are negative for complaints, findings, and/or 
diagnosis of a psychiatric disability.  The veteran was noted 
in June 1980 to have personal problems and was referred to a 
service physician for evaluation.  This physician reported 
that the veteran was experiencing problems adjusting to his 
assignment to Korea.  It was suggested that the veteran see a 
Chaplain and/or mental hygiene counselor.  Follow-up 
evaluation, if any, is not recorded.  The service medical 
records show that in October 1983, the veteran declined a 
separation medical examination. 

While, a member of the U.S. Army Reserve, the veteran, in May 
1984, sustained an injury to his right eye when it was struck 
by an M60 machine gun sling, which was not properly 
installed.   

In October 1999, the veteran was provided an eye examination 
by a private physician for complaints of an irritated right 
eye.  On examination his vision was found to be correctable 
to 20/20 with some mild myopic correction.  A scar was noted 
on his right cornea.  The veteran's dilated examination was 
within normal limits.

Private treatment records compiled between May 1998 and March 
1999 show that in March 1999, the veteran was assessed as 
having depression.  His physician noted that this was the 
first time the veteran discussed having a depressed with him.  
A trail of Zoloft was encouraged.

Service connection for a corneal scar, right eye was 
established by an RO rating action dated in May 2000.  This 
disorder was rated as noncompensably disabling under 
Diagnostic Code 6009 of VA's Schedule for Rating Disabilities 
(Rating Schedule), effective from April 1999.  

When evaluated by VA in May 2000, it was noted that the 
veteran had been seen since August 1999 for individual 
psychotherapy due to depression and anxiety, which the 
veteran believed stemmed in part from his experiences in the 
military.  These experiences were noted to include teasing 
because of a hemorrhoid condition, racial prejudice, and 
isolation due to low self-esteem stemming from a hernia.

On VA eye examination in June 2000, the veteran complained of 
itching, throbbing, and pain.  On physical examination, 
extraocular muscles were intact (eomi), pupils were equal, 
round and reactive to light (perrl), and fundi were within 
normal limits. There was no icterus and no conjunctival 
injection.  It was noted that a prior ophthalmology 
examination had revealed abrasion for which the veteran was 
prescribed artificial tears but has not used.  In July 2000, 
it was noted that the veteran presented with similar 
complaints of dryness and pain, made worse by being on the 
firing range although helped by the artificial tears 
prescribed to him.  The veteran reported that he does not 
wear corrective lenses/contacts.  Physical examination of the 
eyes was unchanged since June 2000.  The examiner assessed 
the veteran has having nearsightedness requiring corrective 
lenses.  The examiner also questioned the veteran's 
reliability on visual acuity given the fact that he denied 
any change in his baseline vision and fires a gun at the 
shooting range.

In an undated statement, a VA staff psychologist noted that 
the veteran has been his patient since March 1999 and suffers 
from a depressive reaction, which was "first acquired, and 
connected with his military service."  He added that the 
veteran's psychological condition has been and is being 
aggravated by his service-connected right eye and hemorrhoid 
disorders.

In a mental health clinic follow-up visit in August 2000, the 
veteran's VA treating psychologist reported that the veteran 
reports psychological stressors in service and also feels 
that in his current employment he experiences harassment, 
stress, and racial discrimination. He added that in his 
opinion 50 percent of the veteran's psychological 
symptomatology, as reflected in his diagnosis of depressive 
reaction, is due to stressors in his work situation.

In October 2000, the veteran's VA treating psychologist 
reported that the veteran discussed how his service connected 
hemorrhoids and inguinal hernia produced harassment while he 
was still on active duty "especially in the form of remarks 
some apparently serious that he therefore must be homosexual 
made by some of his fellow military personnel."  It was 
further noted that this was "...the start of his depression, 
anxiety, and social unease, which are with him to this day..."

In November 2000, the veteran's treating VA psychologist 
noted that he had discussed the negative effects the veteran 
experienced in service, which in addition to his service-
connected disorders, attributed to the onset of his 
psychiatric condition.  These negative effects were noted to 
include the veteran's transfer in service from Communications 
Electronics Maintenance Technician to Auto Mechanic

In a letter dated in August 2001, a private psychologist, Dr. 
C.F.N., reported that the veteran had commenced treatment 
with him in January 2001 for a Major Depressive Disorder with 
moderate to severe symptoms.  In a follow-up letter dated in 
October 2001,  Dr. N. reported that the veteran had related 
three incidents during his military service that adversely 
affected his psychological well-being: 1) reassignment from 
the field of Communications Electronic Technician to Auto 
Mechanics due to the loss of his security clearance as a 
result of preservice drug use; 2) sexual molestation by a 
homosexual barracks-mate and related rumors relative to the 
veteran's sexual orientation; and 3) being brought up on 
charges of marijuana use just prior to his service discharge.  
Dr. N. noted that the veteran reported that he did not seek 
psychological counseling within the military as he 
anticipated that it would further stigmatize him.

In October 2001, the veteran presented to a VA eye clinic 
with new onset throbbing in the right eye with no significant 
change in visual acuity in either eye.  On physical 
examination the veteran was noted to have eomi and perrl.  
Peripheral vision was intact.  On gross visual examination, 
the veteran had decreased acuity but close to baseline- 
slight worsening on right.  On fluorescein evaluation the 
right conjunctiva demonstrated left lower quadrant abrasions 
and some conjunctival erythema (area of old abrasion).  No 
acute opthomological process was the diagnostic assessment.

In a letter dated in July 2002, Dr. N. reported that the 
veteran continued as his patient and that his major 
depressive disorder has been largely unrelenting.  He noted 
that two incidents in the veteran's military past continue to 
arise in the course of his therapy as sources of his shame, 
distress, regret, and despair: the denial of the veteran's 
security clearance and subsequent job change and his 
perceived stigmatization as a homosexual following an 
incident in which he awakened to find a fellow soldier 
performing fellatio on him.

On a VA mental disorders examination in January 2003, the 
veteran reported problems in service, which contributed to 
the onset of his current depression.  The veteran related 
several bad experiences related to service, including racism 
resulting in lack of recognition for preventing a serious 
automobile accident and ridicule as a perceived homosexual 
because he had to seek help for his hemorrhoids.  Following a 
review of the veteran's claims file and a mental status 
examination, dysthymic disorder related to service was 
diagnosed.

On a VA eye examination in January 2003, the veteran 
complained of blurry vision.  Corrected visual acuity in the 
right eye as well as the left eye was 20/20, at near distance 
and 20/30 at far distance. Compound myopic astigmatism with 
presbyopia, bilaterally was diagnosed.  The examiner also 
noted that the veteran had a corneal scar with no visual 
acuity loss.

In a letter received in December 2003, the veteran's mother 
stated that in the winter of 1980-81 the veteran stopped 
writing home.  She stated she became worried about him until 
such time as she heard from him after contact with his 
commanding officer. 

At his personal hearing in December 2003 the veteran 
recounted several incidents in service that he attributed to 
his current mental condition.  These included being awakened 
in his barracks by another soldier performing fellatio on him 
and being denied a security clearance after admitting to 
juvenile drug use.  He testified that he was first diagnosed 
with depression in 1997.  The veteran said that his right eye 
is "mainly under a load or under a strain."  He said that 
his eyestrain is manifested by pain and is dependent on 
activity such as the amount of reading he performs or on-the-
job computer usage.     

In a letter dated in October 2003, Dr. N. reported that the 
veteran continues to be haunted by an experience of sexual 
abuse during his time in service in which he was awakened by 
another soldier performing fellatio on him.

In January 2004 the veteran was admitted to a private medical 
facility after purposely cutting his left arm with a razor at 
his job.  Psychosocial history obtained at admission included 
the veteran report of problems with authority figures and 
racism in the Army and his denial of a history of physical or 
sexual abuse. While hospitalized the veteran was reported to 
be compliant with medication and treatment with good 
participation in group therapy.  The veteran was subsequently 
discharged on his fifth hospital day.  Psychosis, not 
otherwise specified was the axis I diagnosis.

In a letter dated in January 2004, Dr. N. noted that the 
veteran discontent with his current working environment 
precipitated his self-inflicted injuries to his arm at work.  
He further noted that this episode of self-harm illustrates 
the depth of the veteran's dysphoria in the work place.

In a statement received in October 2004, a service colleague 
of the veteran reported that the veteran, during service, was 
involved in a vehicle mishap in which he avoided jackknifing 
a jeep and trailer while backing down a steep hill.  He noted 
that his superiors did not recognize the veteran for this 
achievement and that his follow soldiers suspected that this 
was due to racism.  He noted that the veteran often spoke of 
his denial of a security clearance and that this was the 
source of much anger and frustration to him.  He also stated 
that the veteran had confided to him that in his previous 
unit a fellow soldier had performed fellatio on him while he 
was awakening from a drunken sleep.  

In a letter dated in October 2004, Dr. N reported that the 
with respect to the veteran's longstanding mental condition, 
the veteran has reported to him at least three incidents 
during his tenure in the military that adversely affected his 
psychological well-being. First, his loss of a security 
clearance upon being reassigned to South Korea and subsequent 
change in military occupational specialty.  Second, his 
sexual molestation by a barracks mate and the taunting and 
ostracism that resulted from others.  Third, his being 
brought up on charges for marijuana use just prior to his 
separation from service.  Dr. N stated that these three 
experiences have stayed with the veteran ever since, in the 
form of depressed mood, shame, and low self-worth.  He 
further stated that these three events are very much a part 
of the veteran's depressive thinking patterns today.  He 
added that although he cannot independently verify all the 
above, the veteran has made every effort to provide him with 
meticulously saved documentation so that he could draw 
informed conclusions about the veteran's history, and its 
effect on his state of mind.

The veteran was scheduled for a VA eye examination in March 
2005 pursuant to the Board's July 20004 remand.  He failed to 
report for this examination.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303. 

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
     
In order to prevail on the issue of service connection, there 
must be evidence of a current disability; medical or, in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the claimed in-service injury and the 
present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1993).  In this case, the veteran 
avers that his current psychiatric disorder is attributable 
to service and specifically to his experiences therein.  
However there is no documentation in the veteran's service 
medical records of any psychiatric disorder during service. 

The veteran's own statements to the extent they express a 
belief that he has a psychiatric disability attributable to 
his military service are not controlling.  As a layman, the 
veteran is not qualified to offer an opinion as to the date 
of onset of his illness or its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
were not qualified to provide a probative diagnosis on a 
medical question).  Lay hypothesizing, in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

However, with respect to the veteran's current psychiatric 
disabilities, the Board finds that there is evidence of 
record that provides a competent opinion establishing a link 
between the veteran's major depressive disorder and events in 
service. Dr. N has in a number of statements expressed his 
belief that the veteran's major depressive disorder is 
related to in-service experiences.  The veteran's VA treating 
psychologist made similar attribution of a psychiatric 
disorder to service.  Both these physicians have provided 
treatment to the veteran for his mental conditions.  
Additionally, the veteran's VA examiner in January 2003 has 
also related the veteran's psychiatric disability to service.

The Board observes that it is not required to accept doctor's 
opinions rendered many years after service that necessarily 
rely upon uncorroborated history as reported by the veteran.  
A bare conclusion, even when reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The pivotal question in this case is whether there is 
supporting evidence of the events upon which the veteran's 
physicians have attributed his current psychiatric disorder 
to service.  Here, the veteran has indicated his belief that 
he was definitely exposed in service to events responsible 
for his current mental condition.  Included in these events 
are the veteran's loss of his security clearance and change 
of military specialty.  The veteran's service personnel 
records do corroborate that he underwent a job transfer while 
stationed in Korea during December 1980.  While the cause of 
this transfer, is not evident in his service personnel 
records the Board will concede that it is reasonable to 
conclude that it resulted from a loss of his security 
clearance.  The veteran's treating psychologist, Dr. N. has 
cited this incident as well as an incident prior to the 
veteran's service separation involving marijuana use as 
factors in the veteran's current depression.  The veteran's 
service personnel records include a Record of Proceedings 
Under Article 15, UCMJ, showing that the veteran was in deed 
being considered in September 1983 by his commanding officer 
for nonjudicial punishment for wrongful possession of 
marijuana.  

Additionally, the Board acknowledges the statement received 
from the veteran's service colleague.  This statement, 
recalling that the veteran was involved in a vehicle mishap 
in service, is based on his direct knowledge of this event, 
and is, thus, sufficient to establish that fact.  The veteran 
has perceived his failure to receive recognition for his 
actions in avoiding a serious accident as a result of this 
mishap as an act of racial discrimination.  Such perceived 
racial discrimination in service has also been implicated by 
the veteran's treating VA psychologist as a factor 
attributing to his depressive disorder.         

Accordingly, the Board concludes, following a longitudinal 
review of the evidence in its entirety, that there is a basis 
for granting service connection for an acquired psychiatric 
disorder.  Granting the benefit of the doubt to the veteran, 
service connection for an acquired psychiatric disorder, 
diagnosed as major depressive disorder is warranted.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2005).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.
  

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code. 38 C.F.R. 
§§ 4.20, 4.27 (2005). The disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely 
analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2005).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists. Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction. The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required. 38 C.F.R. § 
4.75.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes. See 38 C.F.R. § 3.383(a)(1) (2005); see 
also 38 C.F.R. § 4.14 (2005) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation). However, 
compensation is payable for the combination of service- 
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice- 
connected disability as if both disabilities were service- 
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct. 38 
C.F.R. § 3.83(a) (2005). A veteran's eye must have only light 
perception to be considered blind. See 38 C.F.R. § 
3.350(a)(4) (2005).

The veteran's service-connected right eye corneal scar is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 6009.  Under this code, the disability in 
chronic form is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.  38 C.F.R. 
§ 484a (2005). 

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2005). A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75. The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a (2005).  


A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2005).

The veteran is not service-connected for any disability of 
the left eye. The appellant is not blind in his left eye; 
therefore, his left eye is considered normal for rating 
purposes. See 38 C.F.R. §§ 3.383(a), 4.14 (2005). The results 
of the private and VA examinations provided to the veteran 
since October 1999 and summarized above indicate that the 
veteran does not have visual field deficits. Further, based 
on the corrected visual acuity, the appellant does not have 
any decreased vision. His corrected vision was 20/30 in both 
eyes at far distance.

In sum, the veteran does not have and has not shown symptoms 
of decreased vision, or visual field deficits that are 
attributable to his service-connected right eye disability.  
Furthermore although the veteran has testified that he 
experiences eye strain and pain dependent on activity, 
objective evidence of any acute opthomological process which 
could substantiate the veteran's subjective complaints were 
not shown on VA eye examination in October 2001.  
Furthermore, efforts by the Board to reexamine the veteran in 
March 2005 specifically for right eye pain, rest 
requirements, and/or any episodic incapacity were 
unsuccessful due to his failure to report for examination.  
See 38 C.F.R. § 3.655(b) (2005).   Accordingly, the 
preponderance of the evidence is against a compensable 
disability rating for a right eye corneal scar.  The 
preponderance of the doubt doctrine is not applicable, and a 
compensable rating is not warranted at any time of the 
appeal.  38 U.S.C.A. § 5107(b); Fenderson, id.
    


ORDER

Service connection for an acquired psychiatric disability is 
granted.

A higher (compensable) initial evaluation for a right eye 
corneal scar is denied. 




	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


